DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 04, 2021 has been entered.

In response to Applicant’s claims filed on January 04, 2021, claims 1-25 are now pending for examination in the application.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 3, 11, 13, 21-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bireley et al. (US Patent No. 5692174) in view of Zhang et al. (US Pub. No. 20130275649).

 apparatus, comprising: 
processor circuitry (See Bireley et al. Column 9 Lines 27-43 “processor”); and
 
at least one memory coupled to the processor circuitry (See Bireley et al. Column 9 Lines 66-67 “memory”), the at least one memory comprising an indication of a database and instructions, the instructions, when executed by the processor circuitry, to cause the processor circuitry to: 
determine a database utilization value for a database, perform a comparison of the database utilization value to at least one utilization threshold, and set an active data access mode to one of a low-utilization data access mode or a high-utilization data access mode based on the comparison, the low-utilization data access mode to comprise singular processing and the high-utilization data access mode to comprise parallel processing (See Bireley et al. Column 6 Lines 65-67 and Column 7 Lines 1-6 “respond to system utilization levels by selectively disabling parallel modes”).  Bireley et al. does not disclose set an active data access mode to one of a low-utilization data access mode or a high-utilization data access mode based on the comparison, the low-utilization data access mode to comprise singular processing and the high-utilization data access mode to comprise parallel processing.
However, Zhang et al. teaches dynamically set an active data access mode to one of a low-utilization data access mode or a high-utilization data access mode based on the comparison to optimize data access performance, the low-utilization data access mode to comprise singular processing and the high-utilization data access mode to comprise parallel processing (See 
Therefore, it would have been obvious before the effective filing data of invention was made to a person having ordinary skill in the art to modify Bireley et al. (query parallelism) with Zhang et al. (access optimization).  This would have facilitated data operations.  See Zhang et al.  Paragraphs 2-6.  In addition, the references teach features that are directed to analogous art and they are directed to the same field of endeavor: data management.  

The Bireley et al. reference as modified by Zhang et al.  teaches all the limitations of claim 1.  With respect to claim 3, Bireley et al. teaches the apparatus of claim 1, wherein the database utilization value comprises one of a hit position or a percentage of use of the database (See Bireley et al. Column 6 Lines 65-67 and Column 7 Lines 1-6 “respond to system utilization levels by selectively disabling parallel modes”).

	With respect to claim 11, Bireley et al. teaches a method, comprising: 
determining a database utilization value for a database, performing a comparison of the database utilization value to at least one utilization threshold, and set an active data access mode to one of a low-utilization data access mode or a high-utilization data access mode based on the comparison, the low-utilization data access mode to comprise singular processing and the high-utilization data access mode to comprise parallel processing (See Bireley et al. Column 6 respond to system utilization levels by selectively disabling parallel modes”).  Bireley et al. does not disclose set an active data access mode to one of a low-utilization data access mode or a high-utilization data access mode based on the comparison, the low-utilization data access mode to comprise singular processing and the high-utilization data access mode to comprise parallel processing.
However, Zhang et al. teaches dynamically setting an active data access mode to one of a low-utilization data access mode or a high-utilization data access mode based on the comparison to optimize data access performance, the low-utilization data access mode to comprise singular processing and the high-utilization data access mode to comprise parallel processing (See Paragraph 33, “optimizing access modes of datasets with different access characteristics, so the process-level cache optimization technology still has large space for further optimization”). 
Therefore, it would have been obvious before the effective filing data of invention was made to a person having ordinary skill in the art to modify Bireley et al. (query parallelism) with Zhang et al. (access optimizaion).  This would have facilitated data operations.  See Zhang et al.  Paragraphs 2-6.  In addition, the references teach features that are directed to analogous art and they are directed to the same field of endeavor: data management.  

With respect to claim 13, it is rejected on grounds corresponding to above rejected claim 3, because claim 13 is substantially equivalent to claim 3.

With respect to claim 21, Bireley et al. teaches a non-transitory computer-readable storage medium that stores computer-executable instructions for execution by processing circuitry of a computing device, the computer-executable instructions, when executed, to cause the computing device to: 
determine a database utilization value for a database, perform a comparison of the database utilization value to at least one utilization threshold, and set an active data access mode to one of a low-utilization data access mode or a high-utilization data access mode based on the comparison, the low-utilization data access mode to comprise singular processing and the high-utilization data access mode to comprise parallel processing (See Bireley et al. Column 6 Lines 65-67 and Column 7 Lines 1-6 “respond to system utilization levels by selectively disabling parallel modes”).  Bireley et al. does not disclose set an active data access mode to one of a low-utilization data access mode or a high-utilization data access mode based on the comparison, the low-utilization data access mode to comprise singular processing and the high-utilization data access mode to comprise parallel processing.
However, Zhang et al. teaches dynamically set an active data access mode to one of a low-utilization data access mode or a high-utilization data access mode based on the comparison to optimize data access performance, the low-utilization data access mode to comprise singular processing and the high-utilization data access mode to comprise parallel processing, the low-utilization data access mode and the high-utilization data access mode to have different efficiencies based on time, cycles or memory usage of a device (See Paragraph 33, 
Therefore, it would have been obvious before the effective filing data of invention was made to a person having ordinary skill in the art to modify Bireley et al. (query parallelism) with Zhang et al. (access optimizaion).  This would have facilitated data operations.  See Zhang et al.  Paragraphs 2-6.  In addition, the references teach features that are directed to analogous art and they are directed to the same field of endeavor: data management.  

With respect to claim 22, it is rejected on grounds corresponding to above rejected claim 3, because claim 22 is substantially equivalent to claim 3.


Claim(s) 2, 6-9, and 12, 16-19 and 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bireley et al. (US Patent No. 5692174) and Zhang et al. (US Pub. No. 20130275649) in further view of Whitney (US Pub. No. 20130159603).

The Bireley et al. reference as modified by Zhang et al. teaches all the limitations of claim 1.  With respect to claim 2, Bireley et al. as modified by Zhang et al. does not disclose a hash table. 
However, Whitney teaches the apparatus of claim 1, wherein the database comprises a hash table (See Whitney Paragraph 161, “hash table”). 
Bireley et al. (query parallelism) and Zhang et al.  (access optimizaion) with Whitney (data storage).  This would have facilitated data operations.  See Whitney Paragraphs 5-8.  In addition, the references teach features that are directed to analogous art and they are directed to the same field of endeavor: data management.  The close relation between both of the references highly suggest an expectation of success.

The Bireley et al. reference as modified by Zhang et al. teaches all the limitations of claim 1.  With respect to claim 6, Bireley et al. as modified by Zhang et al. does not disclose least one utilization threshold comprises a low-utilization threshold and a high-utilization threshold.
However, Whitney teaches the apparatus of claim 1, wherein the at least one utilization threshold comprises a low-utilization threshold and a high-utilization threshold (See Whitney Paragraph 69, “threshold interrupts”). 
Therefore, it would have been obvious before the effective filing data of invention was made to a person having ordinary skill in the art to modify Bireley et al. (query parallelism) and Zhang et al. (access optimizaion) with Whitney (data storage).  This would have facilitated data operations.  See Whitney Paragraphs 5-8.  In addition, the references teach features that are directed to analogous art and they are directed to the same field of endeavor: data management.  The close relation between both of the references highly suggest an expectation of success.



The Bireley et al. reference as modified by Zhang et al. and Whitney teaches all the limitations of claim 6.  With respect to claim 8, Whitney teaches the apparatus of claim 6, the logic to set the active data access mode to the high-utilization data access mode responsive to the database utilization value being greater than the high-utilization threshold (See Whitney Paragraph 69, “threshold interrupts”). 

The Bireley et al. reference as modified by Zhang et al. teaches all the limitations of claim 1.  With respect to claim 9, Bireley et al. as modified by Zhang et al. does not disclose the logic to compress active entries in the database toward the beginning of a unit data structure of the database.
However, Whitney teaches the apparatus of claim 1, the logic to compress active entries in the database toward the beginning of a unit data structure of the database (See Whitney Paragraph “compression module 312”). 
Bireley et al. (query parallelism) and Zhang et al. (access optimization) with Whitney (data storage).  This would have facilitated data operations.  See Whitney Paragraphs 5-8.  In addition, the references teach features that are directed to analogous art and they are directed to the same field of endeavor: data management.  

With respect to claim 12, it is rejected on grounds corresponding to above rejected claim 2, because claim 12 is substantially equivalent to claim 2.

With respect to claim 16, it is rejected on grounds corresponding to above rejected claim 6, because claim 16 is substantially equivalent to claim 6.

With respect to claim 17, it is rejected on grounds corresponding to above rejected claim 7, because claim 17 is substantially equivalent to claim 7.

With respect to claim 18, it is rejected on grounds corresponding to above rejected claim 8, because claim 18 is substantially equivalent to claim 8.

With respect to claim 19, it is rejected on grounds corresponding to above rejected claim 9, because claim 19 is substantially equivalent to claim 9.

With respect to claim 25, it is rejected on grounds corresponding to above rejected claim 6, because claim 25 is substantially equivalent to claim 6.

Claim(s) 4-5, 14-15, and 23-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bireley et al. (US Patent No. 5692174) and Zhang et al. (US Pub. No. 20130275649) in further view of Gonion (US Pub. No. 20150058832).

The Bireley et al. reference as modified by Zhang et al. teaches all the limitations of claim 1.  With respect to claim 4, Bireley et al. does not disclose a vertical vectorization.
However, Gonion teaches the apparatus of claim 1, wherein the low-utilization data access mode comprises one of a scalar data access mode or a vertical vectorization data access mode(See Gonion Paragraph 204 “horizontal vectorization” & “vertical vectorization”). 
Therefore, it would have been obvious before the effective filing data of invention was made to a person having ordinary skill in the art to modify Bireley et al. (query parallelism) and Zhang et al. (access optimization) with Goinion (data storage).  This would have facilitated data operations.  See Gonion Paragraphs 5-7.  In addition, the references teach features that are directed to analogous art and they are directed to the same field of endeavor: data management.  The close relation between both of the references highly suggest an expectation of success.

The Bireley et al. reference as modified by Zhang et al. teaches all the limitations of claim 1.  With respect to claim 4, Bireley et al. does not disclose a vertical vectorization.

Therefore, it would have been obvious before the effective filing data of invention was made to a person having ordinary skill in the art to modify Bireley et al. (query parallelism) and Zhang et al. (access optimization) with Goinion (data storage).  This would have facilitated data operations.  See Gonion Paragraphs 5-7.  In addition, the references teach features that are directed to analogous art and they are directed to the same field of endeavor: data management.  The close relation between both of the references highly suggest an expectation of success.



With respect to claim 14, it is rejected on grounds corresponding to above rejected claim 4, because claim 14 is substantially equivalent to claim 4.

With respect to claim 15, it is rejected on grounds corresponding to above rejected claim 5, because claim 15 is substantially equivalent to claim 5.

With respect to claim 23, it is rejected on grounds corresponding to above rejected claim 4, because claim 23 is substantially equivalent to claim 4.

With respect to claim 24, it is rejected on grounds corresponding to above rejected claim 5, because claim 24 is substantially equivalent to claim 5.


Claim(s) 10 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bireley et al. (US Patent No. 5692174) and Zhang et al. (US Pub. No. 20130275649) in further view of Narasimha et al. (US Pub. No. 20130177065).

The Bireley et al. reference as modified by Zhang et al. teaches all the limitations of claim 1.  With respect to claim 9, Bireley et al. as modified by Zhang et al. does not disclose the logic to determine the database utilization value to weight recent samples over older samples.
However, Narasimha et al. teaches the apparatus of claim 1, the logic to determine the database utilization value to weight recent samples over older samples (See Narasimha et al. Paragraph 27 “weight factors”).
Therefore, it would have been obvious before the effective filing data of invention was made to a person having ordinary skill in the art to modify Bireley et al. (shared dbms) and Zhang et al. (access optimization) with Narasimha et al. (wireless communications).  This would have facilitated data operations.  See Narasimha et al. Paragraphs 5-7.  In addition, the references teach features that are directed to analogous art and they are directed to the same field of endeavor: data management.  The close relation between both of the references highly suggest an expectation of success.

With respect to claim 20, it is rejected on grounds corresponding to above rejected claim 10, because claim 20 is substantially equivalent to claim 10.

Response to Arguments
s 1-16 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.

In response to applicants’ comments, “Without conceding propriety of the rejection and in a genuine effort to advance prosecution of the instant application, Applicant has amended claims 1, 11, and 22“dynamically set an active data access mode to one of a low-utilization data access mode or a high-utilization data access mode based on the comparison to optimize data access performance, the low-utilization data access mode to comprise singular processing and the high-utilization data access mode to comprise parallel processing.”  Examiner has added the Zhang et al. (US Pub. No. 20140317388) references to address the amendments to the claims.


Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US PG-PUB 20110219208 is directed to MULTI-PETASCALE HIGHLY EFFICIENT PARALLEL SUPERCOMPUTER:   [0536] In the case of switching between memory access modes here, a register 1312 at the entry of the L1P receives an address field from the processor 52, as if the processor 52 were requesting a main memory access, i.e., a memory mapped input/output operation (MMIO). The L1P diverts a bit called ID_evict 1313 from the register and forwards it both back to the processor 52 and also to control the L1 caches.

Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hosain Alam can be reached on (571) 272-3978.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NICHOLAS E ALLEN/Examiner, Art Unit 2154